 



Exhibit 10.2
Third Amendment to Tissue Recovery Agreement between Osteotech, Inc. and
Community Blood Center d/b/a Community Tissue Services
     This Third Amendment to Tissue Recovery Agreement (“Amendment”) is entered
into as of the 14th day of May, 2007 (the “Amendment Effective Date”), by and
between Community Blood Center, an Ohio not-for-profit corporation also doing
business as Community Tissue Services (“CTS”), and Osteotech, Inc. (“OTI”), a
Delaware corporation.
RECITALS
1. OTI and CTS entered into a Tissue Recovery Agreement (“Agreement”) dated as
of March 1, 2006, as amended by the First and Second Amendments to Tissue
Recovery Agreement, dated February 14, 2007 and May 14, 2007, respectively (as
amended, the “Agreement”).
2. OTI and CTS now desire to amend the Agreement.
NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, OTI and CTS hereby agree that the Agreement is hereby amended as
follows:

  1.   Section 1.1.1(a) of the Agreement is hereby amended to add CTS will
provide to OTI ****** recovered with Bone Tissue ****** provided by CTS to OTI.
    2.   Exhibit C, Tissue Reimbursement Fee Schedule, is hereby amended to add
a fee of $*** for ****** provided to OTI.

     IN WITNESS WHEREOF, the parties have hereunto set their hands as of the
Amendment Effective Date.

                              Osteotech, Inc.       Community Blood Center
d/b/a Community Tissue Services
 
                           
By:
       /s/ Sam Owusu-Akyaw       By:        /s/ Julia M. Belden                
         
 
  Name:    Sam Owusu-Akyaw           Name:   Julia M. Belden    
 
  Title:   Chief Executive Officer           Title:   Chief Financial Officer  
 
 
                         

 